 TRIPLE H FIRE PROTECTION, INC. 463Triple H Fire Protection, Inc. and United Association of Journeymen and Apprentices of the Plumbing and Pipe Fitting Industry of the United States and Canada, Sprinkler Fitters, Local #536, AFLŒCIO and Michael W. Ford, and Craig Horseman.  Cases 5ŒCAŒ26578, 5ŒCAŒ26710, 5ŒCAŒ26648, and 5ŒCAŒ26649. August 27, 1998 DECISION AND ORDER BY CHAIRMAN GOULD AND MEMBERS FOX                      AND HURTGEN Upon charges filed by the United Association of Jour-neymen and Apprentices of the Plumbing and Pipe Fit-ting Industry of the United States and Canada, Sprinkler Fitters Local #536, AFLŒCIO (the Union) on September 30, 1996, and December 5, 1996, and by employees Mi-chael W. Ford and Craig Horseman on November 5, 1996, the General Counsel of the National Labor Rela-tions Board issued a consolidated complaint on February 11, 1997, against Triple H Fire Protection, Inc., the Re-spondent, alleging that it has violated Section 8(a)(3) and (1) of the National Labor Relations Act. Thereafter, on March 20, 1997, the General Counsel issued an amended consolidated complaint alleging additional violations of Section 8(a)(3) and (1). Copies of the charges and both the original and amended consolidated complaints were properly served on the Respondent. The Respondent did not file an answer to the original or the amended com-plaint within the 14-day time period set forth in Section 102.20 of the Board™s Rules and Regulations.1 On August 11, 1997, the General Counsel filed with the Board a Motion for Summary Judgment, with exhib-its attached. The General Counsel requests that all the allegations of the amended consolidated complaint be deemed admitted to be true, that the Respondent be found to have violated Sections 8(a)(3) and (1) of the Act without taking evidence in support of the amended con-solidated complaint, and that the Board issue a decision and appropriate remedial Order. On August 12, 1997, the Board issued an Order trans-ferring the proceeding to the Board and a Notice to Show Cause why the General Counsel™s motion should not be granted.  The Respondent filed no response.                                                                                                                      1 Sec. 102.20 of the Rules and Regulations states in full: The respondent shall, within 14 days from the service of the complaint, file an answer thereto.  The respondent shall specifically admit, deny, or explain each of the facts alleged in the complaint, unless the respondent is without knowledge, in which case the re-spondent shall so state, such statement operating as a denial. All al-legations in the complaint, if no answer is filed, or any allegations in the complaint not specifically denied or explained in the answer filed, unless the respondent shall state in the answer that he is with-out knowledge, shall be deemed to be admitted to be true and shall be so found by the Board unless good cause is shown.   Ruling on Motion for Summary Judgment The amended consolidated complaint alleges that the Respondent violated Section 8(a)(1) by: (1) giving em-ployees the impression of surveillance of employees™ union activities; (2) implying that any attempts made by employees to seek union representation would be futile; (3) threatening employees that there would be no wage increases and no future benefits if they selected the Un-ion as their collective-bargaining representative; (4) threatening to close the business if the employees se-lected the Union; (5) telling employees that the Respon-dent would not negotiate with the Union; (6) threatening employees by telling them that the Respondent would shut down its business before it would let a union in; and (7) coercing employees by telling them that the Respon-dent would prolong negotiations thereby creating the impression among employees that it would be futile to select the Union as their bargaining representative. The amended consolidated complaint also alleged that the Respondent violated Section 8(a)(3) and (1) of the Act by discharging employees Kim Warehime, Michael Ford, and Craig Horseman, and failed and refused to consider Rick Kraeuter and Dan Courtney for employment, be-cause of their protected concerted activities and to dis-courage employees from engaging in union or other con-certed activities. On July 8, 1997, the General Counsel sent a letter to the Respondent advising that it had not filed an answer to the amended consolidated complaint and that unless it filed an answer by July 22, 1997, the General Counsel would file a Motion for Summary Judgment with the Board. Although the Respondent did not file an answer, it did reply to the General Counsel™s July 8 letter by let-ter dated July 20, 1997, in which the Respondent™s owner and vice president, Anthony Horseman, stated that he denied ﬁany and all accusations in the letter you sent to me about our phone conversation on July 3, 1997.ﬂ2 We find that the Respondent™s letter does not consti-tute a proper answer under Section 102.20 because it fails to meet the substance of the complaint allegations and therefore is legally insufficient under the Board™s rules.3 The letter does not address any of the facts alleged  2 In her July 8 letter to the Respondent, counsel for the General Counsel also recounted the substance of a telephone conversation with the Respondent™s owner, Tony Horseman, in which Horseman purport-edly informed her that he had ceased operating the Respondent in May 1997 because he was not ﬁbackpaying anyone.ﬂ In his handwritten reply, Horseman stated: I Anthony J. Horseman deny any and all accusations in the letter you sent to me about our phone conversation on July 3, 1997. I closed Triple H Fire Protection because the company wasn™t mak-ing a profit, and it was a big hassle. Not for the reasons you stated in your letter to me [sic].  [Emphasis in original.] 3 See Breeden Painting Co., 314 NLRB 870 (1994); Parisian Mani-cure Mfg. Co., 258 NLRB 203 (1981); United Super, 256 NLRB 1186 (1981); and Lloyd™s Laundry & Dry Cleaning, 250 NLRB 1369 (1980). Cf. M. J. McNally, Inc., 302 NLRB 120 (1991) (employer™s pro se answer sufficient because it specifically denied the paragraph of the 326 NLRB No. 46  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 464 in the amended consolidated complaint and, in particular, 
the Respondent™s alleged discharges and other restraint 
and coercion in connection with the Union™s organizing 
campaign. Rather, the letter, read broadly, discusses mat-
ters not alleged by the amended consolidated complaint, 
specifically, the reasons for the purported closure of the 
Respondent™s business. Thus, this case differs from those 

in which the Board has found that a respondent™s pro se 
letter, which did not respond to each and every allegation 
of the complaint, was nevertheless an adequate answer 
because it effectively denied the substance of the com-
plaint.
4  We therefore grant the General Counsel™s Mo-
tion for Summary Judgment with respect to the com-

plaint allegations set forth above.   
On the entire record, the 
Board makes the following 
FINDINGS OF 
FACT I.  JURISDICTION
 At all material times, the Respondent, a Maryland cor-
poration, with an office and place of business in Balti-

more, Maryland, has been engaged in the installation and 
repair of fire protection systems where it annually pur-
chased and received goods va
lued in excess of $50,000 
directly from points outside the State of Maryland. We 

find that the Respondent is
 an employer engaged in 
commerce within the meaning of Section 2(2), (6), and 
(7) of the Act and that the Union is a labor organization 
within the meaning of Section 2(5) of the Act. 
II.  ALLEGED UNFAIR LABOR PRACTICES
 On September 20, 1996, the Respondent™s owner and 
vice president, Anthony James Horseman, gave the im-

pression that the employees™ union activity was under 
                                                                                            
                                                           
complaint that contained the operative 
facts of the unfair labor practices 
alleged. 
In addition, the letter is deficient 
as an answer in that it was not 
served on the parties as required under Sec. 102.21 of the Rules and 
Regulations. 
4 See, e.g., Central States Xpress, Inc
., 324 NLRB 442 (1997) 
(Board accepted as an answer to th
e complaint a pro se respondent™s 
detailed postcharge statement of pos
ition which specifically addressed 
the allegations in the charge and wh
ich the respondent characterized as 
its answer to the complaint).  Inde
ed, contrary to our dissenting col-

league, it is questionable whether th
e leniency shown to pro se respon-
dents should apply to the Respondent, which was represented by an 
attorney from March 20, 1997, when the amended consolidated com-
plaint was issued, until June 19, 1997. 
 We need not address that issue, however, because even interpreted as our dissenting colleague urges, 
the Respondent™s statement does not
 constitute a proper answer under Sec. 102.20 since it does not specifically deny any
 of the complaint 
allegations.  See, e.g., 
Parisian Manicure Mfg. Co.,
 258 NLRB 203 
(1981) (respondent™s apparently pro se answer, ﬁWe deny the allega-

tions stated in the notice you sent us
.  Please set the date for the hear-
ingﬂ not sufficient);
 Pipeline Construction Workers Local 692 
(Fulhgum Construction Corp.),
 248 NLRB 1315 (1980) (respondent 
union™s apparently pro se statement ﬁA
fter investigating this matter, we 
do not find any basis for a charge as
 per Section 8(b), Subsections 1(A) 
and (2) of the National Labor Rela
tions Actﬂ legally inadequate); 
American Gem Sprinkler Co.,
 316 NLRB 102 (1995) (respondent™s 
apparently pro se answer stating 
it does not ﬁagree with the Union™s 
positionﬂ too vague). 
surveillance and implied that any attempts to seek union 
representation would be futile. Further, during October 
1996 Anthony Horseman and 
Thomas Horseman, also an 
owner and vice president of the Respondent, threatened 
employees that there would be
 no wage increases or fu-
ture benefits if the employees
 selected the Union as their 
representative; threatened to
 close the business if the employees selected the Uni
on; and told employees the 
Respondent would not negotiate with the Union. Also 
during 1996, Anthony Horseman told employees that he 
would shut down the Respondent before he would let a 
union in and coerced employees by telling them that he 
would prolong negotiations thereby creating the impres-
sion among employees that it would be futile to select the 
Union as their bargaining representative. We find that, by 
the conduct described above, the Respondent has inter-
fered with, restrained, or co
erced employees in the exer-
cise of their Section 7 rights in violation of Section 
8(a)(1) of the Act. 
Moreover, on September 25, 1996, the Respondent 
discharged employee Kim Warehime and refused to con-
sider Rick Kraeuter and Dan Courtney for employment 
and, on November 5, 1996, the Respondent discharged 
employees Michael Ford and 
Craig Horseman. We find 
that the Respondent took these actions in retaliation for 
the employees™ and applicants™ union activity and to dis-
courage others from engaging in union or other protected 
concerted activity, in violation of Section 8(a)(3) and (1) 
of the Act. 
CONCLUSION OF 
LAW By the conduct described above, the Respondent has 
violated Section 8(a)(3) and (1), and has thereby engaged 
in unfair labor practices affecting commerce within the 
meaning of Section 2(6) and (7) of the Act. 
REMEDY
5 Having found that the Respondent has engaged in cer-
tain unfair labor practices, we
 shall order it to cease and 
desist and to take certain a
ffirmative action designed to 
effectuate the policies of the Act. Specifically, having 
found that the Respondent has discharged employees 
Kim Warehime, Michael Ford, and Craig Horseman, we 
shall order the Respondent to offer them full reinstate-
ment to their former positions without prejudice to their 
rights and privileges or, if any such positions do not ex-
ist, to substantially equivalent positions, dismissing if 
necessary any employee hired to fill said positions and to 
make them whole for any loss of earnings and other 
benefits they may have suffered, computed on a quarterly 
basis, less any net interim earnings, as prescribed in 
F.W. 
Woolworth Co.
, 90 NLRB 289 (1950), plus interest as 
computed in 
New Horizons for the Retarded
, 283 NLRB 
 5 Anthony Horseman has asserted to the General Counsel that the 
Respondent is no longer operating, but
 he has failed to provide docu-
mentation to substantiate this assertion. We shall leave to compliance 
the resolution of this issue and its effect on the Order.  
 TRIPLE H FIRE PROTECTION, INC. 4651173 (1987). We shall also order the Respondent to con-
sider Rick Kraeuter and Dan Courtney for hire in the 
position for which they applied and to provide backpay 
to those whom it would have hired but for its unlawful 
conduct. See Ultrasystems Western Constructors,
 316 
NLRB 1243 (1995). In addition, we shall also order the 
Respondent to remove from its records all references to 

the unlawful terminations of Kim Warehime, Michael 
Ford, and Craig Horseman and notify them in writing 
that this has been done. 
The General Counsel further contends, as alleged in 
the amended consolidated complaint, that the unfair labor 
practices are so serious and su
bstantial in character that 
the possibility of erasing the effects of these unfair labor 

practices and of conducting a fair rerun election
6 by the 
use of traditional remedies is 
slight, and that therefore a 
bargaining order is warranted under 
NLRB v. Gissel 
Packing Co., 395 U.S. 575 (1969). Although we agree 
that the violations of Section 8(a)(3) and (1) here are 
serious in nature, the amended consolidated complaint 
does not allege sufficient facts to enable the Board to 

evaluate the appropriateness 
of the bargaining order un-
der the circumstances of this case. For example, the 
amended consolidated complaint does not allege the size 
of the unit, the majority status of the Union, or the extent 
of dissemination, if any, of the violations among the em-
ployees not directly affected by them. Accordingly, con-
sistent with prior Board decisions, we deny the General 
Counsel™s Motion for Summary Judgment insofar as it 
alleges that a bargaining order is appropriate.
7 We shall 
remand the case for a hearing before an administrative 
law judge on the issue of whether a bargaining order is 
an appropriate remedy under 
the circumstances of this 
case.8 ORDER The National Labor Relations Board orders that the 
Respondent, Triple H Fire Protection, Inc., Baltimore, 

Maryland, its officers, agen
ts, successors, and assigns, 
shall 
1.  Cease and desist from 
                                                          
 6 An election was conducted November 7, 1996, among a unit of the 
Respondent™s sprinkler fitters. The co
mplaint alleges that the election 
resulted in ﬁn inconclusive outcome,ﬂ
 and that, ﬁThe Tally of Ballots 
resulted in a count of 4 challenged ba
llots to employees [sic], all of 
whom were discharged prior to the election.ﬂ 
7 See, e.g., 
Imperial Floral Distributors
, 319 NLRB 147 (1995); 
FJN Mfg., 305 NLRB 656 (1991); 
Bravo Mechanical
, 300 NLRB 1019 
(1990); 
Control & Electrical System Specialists
, 299 NLRB 642 
(1990); 
Protection Sprinkler Systems
, 295 NLRB 1072 (1989); 
Bin-
ney™s Casting Co.
, 285 NLRB 1095 (1987); and 
Michigan Expediting 
Service, 282 NLRB 219 (1986).   
8 Nothing contained herein requires 
a hearing if, in the event of an 
amendment to the complaint, the Respondent fails to answer, thereby 
admitting evidence that would permit
 the Board to resolve the bargain-
ing order issue. In such circumstances the General Counsel may renew 
the Motion for Summary Judgment with respect to the appropriate 
remedy.  See 
Imperial Floral Distributors,
 supra at 147, fn. 5. 
(a) Discharging or otherwise discriminating against its 
employees because of their membership in or activities 
on behalf of the United Association of Journeymen and 
Apprentices of the Plumbing and Pipe Fitting Industry of 
the United States and Canada, Sprinkler Fitters Local 
#536, AFLŒCIO, or any other union or because they en-
gaged in other protected concerted activity. 
(b) Refusing to consider any applicants for employ-
ment because of their membership in or support for a 

union. 
(c) Creating among its employees the impression that 
their union activities are under surveillance. 
(d) Implying that any attempts its employees make to 
seek union representation would be futile. 
(e) Threatening to close or shut down the business if 
employees select the Union as
 their collective-bargaining 
representative. 
(f) Threatening employees 
that there would be no 
wage increases or future benefits if they select the Union 
as their collective-bargaining representative. 
(g) Telling employees that the Respondent would not 
bargain or would prolong negotiations, thus creating the 

impression that it would be futile to select the Union as 
their collective-bargai
ning representative. 
(h) In any like or related manner interfering with, re-
straining, or coercing employ
ees in the exercise of the 
rights guaranteed them by Section 7 of the Act. 
2.  Take the following affi
rmative action necessary to 
effectuate the policies of the Act. 
(a) Within 14 days from the date of this Order, offer 
Kim Warehime, Michael Ford
, and Craig Horseman full 
reinstatement to their former 
jobs or, if those jobs no 
longer exist, to substantially equivalent positions, with-
out prejudice to their seniority and any other rights and 
privileges previously enjoyed. 
(b) Make Kim Warehime, Michael Ford, and Craig 
Horseman whole for any loss of earnings and other bene-
fits suffered as a result of the discrimination against 

them, in the manner set forth in the remedy section of 
this decision. 
(c) Within 14 days from the date of this Order, offer 
employment to Rick Kraeuter 
and Dan Courtney if they 
would have been employed but for the Respondent™s 
unlawful refusal to consider them for hire in the positions 
for which they applied or, if those jobs no longer exist, to 
substantially equivalent positions, without prejudice to 
their seniority or any other rights or privileges to which 

they would have been entitled if they had not been dis-
criminated against by the Respondent. 
(d) Make Rick Kraeuter an
d Dan Courtney whole for 
any losses they may have suffered by reason of the Re-

spondent™s refusal to consider them for hire in the man-
ner described in the remedy section of this decision. 
(e) Within 14 days from the date of this Order, remove 
from its files any reference to the unlawful discharges of 
Kim Warehime, Michael Ford, and Craig Horseman, and 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 466 within 3 days thereafter notify the employees in writing 
that this has been done and 
that the discharges, suspen-
sions and discipline will not be used against them in any 

way. 
(f) Preserve and, within 14 days of a request, make 
available to the Board or its
 agents for examination and 
copying, all payroll records, 
social security payment re-
cords, timecards, personnel r
ecords and reports, and all 
other records necessary to an
alyze the amount of back-
pay due under the terms of this Order. 
(g) Within 14 days after service by the Region, post 
copies of the attached notice marked ﬁAppendix A.ﬂ
9 Copies of the notice, on forms provided by the Regional 

Director for Region 5, after being signed by the Respon-
dent™s authorized representative, shall be posted by the 
Respondent and maintained for 60 consecutive days in 
conspicuous places including 
all places where notices to employees are customarily 
posted. Reasonable steps 
shall be taken by the Respondent to ensure that the no-
tices are not altered, defaced, or covered by any other 
material.  In the event that
, during the pendency of these 
proceedings, the Respondent has gone out of business or 
closed the facility involved in these proceedings, the Re-
spondent shall duplicate and mail, at its own expense, a 
copy of the notice to all current employees and former 
employees employed by the Respondent at any time 
since September 20, 1995. 
(h) Within 21 days after service by the Region, file 
with the Regional Director 
a sworn certification of a re-
sponsible official on a form provided by the Region at-
testing to the steps that the Respondent has taken to 
comply. 
IT IS FURTHER ORDERED 
that this proceeding is re-
manded to the Regional Director for the purpose of hold-
ing a hearing before an administrative law judge or other 
appropriate action with respec
t to the remedies sought. 
 MEMBER HURTGEN
, dissenting. 
I would deny the General Counsel™s Motion for Sum-
mary Judgment. As of the time of the answer (discussed 
below), the Respondent was not represented by counsel.  
Accordingly, I would not wish to be overly technical in 
determining whether an answer was sufficient, and I 
would resolve reasonable doubts in favor of the pro se 
Respondent. 
In the instant case,the Respondent (on July 20) denied 
ﬁany and all accusationsﬂ contained in a letter sent by the 

General Counsel on July 8.  I recognize that the General 

Counsel™s July 8 letter contained a reference to a cessa-
tion of company operations, a matter not alleged in the 
complaint.  Thus, the Respondent™s denial of July 20 
                                                          
 9 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
could
 be read
 as simply denying any suggestion that the 
closing was unlawfully motivated.  However, the Gen-
eral Counsel™s July 8 letter 
also contained an extensive 
reference to the complaint in the instant case.  Thus, the 
Respondent™s denial could also be read as denying the 
allegations of that complaint.   
As discussed above, I would not resolve ambiguities 
against a pro se respondent.  This is particularly so 

where, as here, to do so will result in a finding of illegal-
ity without an opportunity to defend.  Finally, the cases 
cited by the majority are inopposite.  In only one of them 
does the Board say that the respondent was pro se.  In 
that case (American Gem Sprinkler Co.
, 316 NLRB 102 
(1995)), the Board noted that respondent had counsel on 

other matters, and the Board did not pass on whether 

greater leniency should be shown to respondent. 
Based on the above, I would deny the Motion for 
Summary Judgment. 
  APPENDIX 
NOTICE TO EMPLOYEES
 POSTED BY ORDER OF THE NATIONAL LABOR 
RELATIONS BOARD An Agency of the United States Government 
 The National Labor Relations Board has found that we vio-

lated the National Labor Relation
s Act and has ordered us to 
post and abide by this notice. 
 Section 7 of the Act gives employees these rights. 
 To organize 
To form, join, or assist any union 
To bargain collectively through representatives 
of their own choice 
To act together for other mutual aid or protection 
To choose not to engage in any of these protected 
concerted activities. 
 WE WILL NOT
 discharge or otherwise discriminate 
against our employees because 
of their membership in or 
activities on behalf of the 
United Association of Jour-
neymen and Apprentices of the Plumbing and Pipe Fit-
ting Industry of the United States and Canada, Sprinkler 
Fitters Local #536, AFLŒCIO, or any other union or be-
cause they engaged in other protected concerted activity. 
WE WILL NOT
 refuse to hire or consider for hire any 
applicants for employment b
ecause of their membership 
in or support for a union.
 WE WILL NOT
 create the impression that our employ-
ees™ union activities are under surveillance. 
WE WILL NOT
 imply that any attempts our employees 
make to seek union representation would be futile. 
WE WILL NOT
 threaten to close or
 shut down the busi-
ness if employees select the Union as their collective-
bargaining representative. 
 TRIPLE H FIRE PROTECTION, INC. 467WE WILL NOT
 threaten employees that there would be 
no wage increases or future benefits if they select the 
Union as their collective-bargaining representative. 
WE WILL NOT
 tell employees that we would not bar-
gain or would prolong negotiations, thus creating the 

impression that it would be futile to select the Union as 
their collective-bargai
ning representative. 
WE WILL NOT
 in any like or related manner interfere 
with, restrain, or coerce you in
 the exercise of the rights 
guaranteed you by Section 7 of the Act. 
WE WILL, within 14 days from the date of the Board™s 
Order, offer Kim Warehime, Michael Ford, and Craig 

Horseman full reinstatement to
 their former jobs or, if 
those jobs no longer exist, to substantially equivalent 

positions, without prejudice to their seniority and any 
other rights and privileges previously enjoyed. 
WE WILL, within 14 days from the date of the Board™s 
Order, offer Rick Kraeuter and Dan Courtney employ-

ment in the jobs for which they applied, if they would 
have been employed but for our unlawful refusal to con-
sider them for hire or, if those jobs no longer exist, to 
substantially equivalent positions, without prejudice to 
their seniority or any other rights or privileges to which 
they would have been entitled if they had not been dis-
criminated against by us. 
WE WILL make Kim Warehime, Michael Ford, Craig 
Horseman, Rick Kraeuter, an
d Dan Courtney whole for 
any losses they may have suffered by reason of the our 
discrimination against them, less any net interim earn-
ings, plus interest. 
WE WILL, within 14 days from the date of the Board™s 
Order, remove form our files any reference to the dis-
charges of Kim Warehime, Michael Ford, and Craig 
Horseman, and 
WE WILL
, within 3 days thereafter, notify 
them in writing that this has been done and that this un-
lawful conduct will not be used against them in any way. 
                         T
RIPLE H. F
IRE PROTECTION, INC.   